Citation Nr: 0405465	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a neuropsychiatric 
disorder.



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1956 to November 
1957.

This appeal arises from a May 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans' Affairs, which determined that 
new and material evidence adequate to reopen a claim of 
entitlement to service connection for a neuropsychiatric 
disorder had not been submitted.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to assist.   
Of particular note, under the VCAA, VA has a duty to assist 
the veteran with obtaining records necessary to substantiate 
his claim.  38 C.F.R. § 3.159(c).

In his Application for Compensation and Pension, dated August 
2001, the veteran wrote that he had been treated for nerves 
at Clinicia Julia from 1957 to 1980.  There are no records of 
this treatment in the veteran's claims file and there is no 
evidence that the RO requested these records.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should request the veteran 
to authorize the Clinicia Julia to 
release his treatment records from 1957 
through 1980.  Subsequently, the RO 
should contact the Clinicia Julia and 
obtain medical treatments records 
concerning the veteran.  If any records 
have been retired and sent to another 
facility, attempts should be made to 
retrieve those records from the 
facility where they are housed.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



